DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGeer et al. (US 2002/0100838) in view of Wrage et al. (US 7,866,271).
Regarding claim 1, McGeer et al. discloses a method of recovering an aircraft (5) onto a water vehicle (3) comprising using a lifting apparatus (1) to recover the aircraft but fails to teach using the same lifting apparatus to generate forward thrust for the water vehicle when not recovering the aircraft. Wrage et al. discloses the use of a lifting apparatus (101, Fig. 4) to generate forward thrust for a water vehicle (Abstract, Wrage et al.). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the aircraft-recovering the lifting apparatus of McGeer et al. to generate forward thrust for the water vehicle when it is not recovering an aircraft as taught by Wrage et al. since one of ordinary skill in the art would have reasoned that doing so would yield predictable results. Furthermore, using the lifting apparatus to also generate forward thrust would allow the water vehicle to save fuel.
Regarding claims 4 and 16, the lifting apparatus of McGeer et al. as modified by Wrage et al. can be configured to carry at least one of a decoy device to protect the water vehicle and a sensor package to achieve situational awareness for the water vehicle.  
Regarding claim 5, McGeer et al. as modified by Wrage et al. discloses that the lifting apparatus is connected to the water vehicle by a line (2).  
Regarding claim 6, McGeer et al. as modified by Wrage et al. discloses that the line is a tow line and the lifting apparatus uses relative wind to generate lift.  
Regarding claim 7, McGeer et al. as modified by Wrage et al. discloses that the lifting apparatus comprises one or more parafoils (1).  
Regarding claim 8, McGeer et al. as modified by Wrage et al., more specifically Wrage et al., discloses that the one or more parafoils is steerable and can vary its lift independent of relative wind and direction of travel (Col. 5; lines 24 – 45, Wrage et al.).  
Regarding claim 9, McGeer et al. as modified by Wrage et al., more specifically Wrage et al., discloses the lifting apparatus is connected by a line to the water vehicle, said connection not being behind the superstructure of the water vehicle (Fig. 1, Wrage et al.).  
Regarding claim 10, McGeer et al. as modified by Wrage et al., more specifically Wrage et al., discloses that the aircraft can control at least one of its pitch or roll attitude without use of relative wind over its aerodynamic control surfaces (Col. 5; lines 24 – 45, Wrage et al.).  
Regarding claim 11, McGeer et al. as modified by Wrage et al. discloses that the aircraft is recovered by engaging a line from the lifting apparatus and swinging the line to dissipate the kinetic energy of the aircraft (Figs. 2, 3, McGeer et al.).  
Regarding claims 12 and 13, McGeer et al discloses a hook (19) on the aircraft is used to establish a load path to the line, wherein the hook engages a loop of line on the end of the line.  
Regarding claim 14, McGeer et al. as modified by Wrage et al. fails to teach that the leading edge of the aircraft is utilized to engage the aircraft with the line. However, it would have been a matter of obvious design choice to place the hook on an aircraft leading edge depending on the desired recovery strategy. 
Regarding claim 15, the lifting apparatus of McGeer et al. as modified by Wrage et al. can be configured to carry cargo from one ship to another while moving.  
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGeer et al. (US 2002/0100838) as modified by Wrage et al. (US 7,866,271) and further in view of Morris (“Coast Guard experimenting with launching UAVs from parasails).
Regarding claim 2, McGeer et al. as modified by Wrage et al. fails to teach that the lifting apparatus is also used to launch the aircraft. However, Morris teaches the use of parasails to launch a UAV from a water vehicle (“For launch, the Exdrone is hoisted up to an elevation of 500 feet, suspended from the parasail tow line via a special bracket. The UAV is attached to the line about halfway between the 32-foot diameter parasail and the ship. The Exdrone and its bracket framework together weigh 140 pounds. The total cost of the launch and recovery equipment, all of which was purchased off the shelf, was $25,000, according to Walz. When proper elevation is reached, the bracket drops the UAV, at which point the pilot takes over control and recovers from the dive”, Morris). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the lifting apparatus to launch the aircraft since one of ordinary skill in the art would have reasoned that doing so would yield predictable results. Furthermore, using the lifting apparatus to launch the aircraft would be beneficial since there is limited runway space on a water vehicle.
Regarding claim 3, McGeer et al. as modified by Wrage et al. and Morris discloses that method of launching the aircraft is to drop the aircraft and let it pick up speed in a dive and then do a pull up into level flight (“When proper elevation is reached, the bracket drops the UAV, at which point the pilot takes over control and recovers from the dive”, Morris).  

Claims 17 – 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over McGeer et al. (US 2002/0100838) as modified by Wrage et al. (US 7,866,271) and further in view of Timble et al. (US 2,814,453).	Regarding claims 17 and 18, McGeer et al. as modified by Wrage et al. fails to teach a dolly, attaching the aircraft to the dolly, the dolly being secured to a track attached to the water vehicle from a flight deck of the water vessel to a floor of a hangar on the water vehicle. However, Timble et al. teaches a dolly and a track attached to a water vehicle (Col. 4, line 63 – Col. 5, line 13). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the dolly and track taught by Timble et al. in order to facilitate easy launching, transporting, or securing of the aircraft.
Regarding claim 19, McGeer et al. as modified by Wrage et al. and Timble et al. teaches that a winch (8, Timble et al.) is used to pull said aircraft to said dolly.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642